Citation Nr: 0423174
Decision Date: 08/23/04	Archive Date: 10/04/04

Citation Nr: 0423174	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  99-03 666A	)	DATE AUG 23 2004
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an epidermoid tumor 
of the splenium of the corpus callosum (claimed as secondary 
to exposure to herbicides) for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



VACATUR

The veteran had active military service from September 1966 
to September 1968.  He died in November 1997.  The appellant 
is the veteran's mother.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the RO.  

In a decision dated March 17, 2004, the Board denied the 
appellant's claims.  In June 2004 VA treatment records 
pertaining to the veteran were found to have been 
inadvertently attached to another veteran's claims folder.  

Upon review of such records, the Board concluded that they 
were not duplicative of the evidence reviewed in the 
promulgation of the March 2004 decision.  

The VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion.  38 C.F.R. § 20.904(a) (2003).  

The Board concludes that, as the subject records were not 
reviewed prior to the promulgation of the March 2004 
decision, the March 2004 decision should be vacated.  A 
separate decision will be entered addressing the issues on 
appeal.  



ORDER

The Board's decision of March 17, 2004, is vacated.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0407012	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-03 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an epidermoid tumor 
of the splenium of the corpus callosum (claimed as secondary 
to exposure to herbicides) for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.  He died in November 1997.  The appellant 
is the veteran's mother.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the RO.  

The Board remanded the appellant's case in May 1997 and 
January 2001 for additional development and adjudication.  

The case was returned to the Board in December 2003 for the 
purpose of appellate consideration.  

The Board observes that, in its January 2001 remand, it 
directed the RO to adjudicate the appellant's claim under the 
provisions of 38 U.S.C.A. § 1151.  The RO has done so and has 
also included the issue in a July 2003 Supplemental Statement 
of the Case.  

However, the Board notes that the appellant has not perfected 
an appeal with respect to this issue.  The Board therefore 
concludes that it has no jurisdiction to consider the issue 
of compensation under the provisions of 38 U.S.C.A. § 1151.  



FINDINGS OF FACT

1.  The veteran died in November 1997 due to sepsis as a 
consequence of pneumonia and urinary tract infection.  

2. At the time of the veteran's death, service connection was 
not in effect for any disability.  

3.  The veteran's epidermoid tumor of the splenium of the 
corpus callosum is not shown to have been present in service 
or for many years thereafter; nor is it shown to have been 
etiologically related to any event of service or claimed 
exposure to Agent Orange during service in the Republic of 
Vietnam.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  



CONCLUSIONS OF LAW

1.  The requirements for service connection for epidermoid 
tumor of the splenium of the corpus callosum for the purpose 
of accrued benefits have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5121 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a), 3.1000 (2003).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to any 
neurological condition or growth within the brain.  Although 
the veteran endorsed dizzy spells and excessive worry, he was 
found fit for discharge.

A June 1978 VA discharge summary shows that the veteran was 
hospitalized in May 1978 after a fall.  The veteran's mother 
indicated that the veteran had become progressively confused 
and hostile.  A brain scan revealed a large posterior third 
ventricular cyst with a surrounding capsule.  A large 
biventricular hydrocephalus was also noted, consistent with 
the mass lesion block.  

The veteran underwent right occipital craniotomy to remove an 
epidermoid cyst of the splenium of the corpus callosum.  A 
ventriculoscopy was inserted and drained.  The veteran 
underwent a biventricular peritoneal shunt due to the 
perioperative drainage and persistent hydrocephalus.  A 
follow-up CT scan demonstrated persistently enlarged 
ventricles and a small area of residual cyst.  

A follow up examination in July 1978 indicated that the 
veteran's memory was better but that his long term memory was 
still poor.  The veteran denied having headaches.  

On VA examination in September 1978 the veteran's station, 
gait and speech were normal.  All reflexes were hyperactive.  
There were no pathological reflexes present.  Coordination 
tests were well performed.  The veteran's memory was poor.  
He knew that he had undergone surgery but he could not 
remember when.  Conceptual thinking was poor.  The veteran 
appeared to be rather ineffectual with flat affectivity.  The 
diagnosis was that of residual postoperative brain surgery 
with mental deterioration.  

The veteran submitted a claim of service connection for a 
brain tumor as a result of exposure to Agent Orange in August 
1990.  In September 1990 the veteran's mother submitted a 
statement wherein she indicated that the veteran had 
complained of headaches on his return from Vietnam.  She 
indicated that the physician who had removed the veteran's 
tumor had said that Agent Orange had caused it.  

A December 1990 VA treatment note indicates that the veteran 
was neurologically stable 14 years status post tumor 
resection.  The veteran was noted to be followed primarily 
for medications, which included Dilantin.  

A June 1992 VA treatment note indicates that the veteran was 
status post third ventricle epidermoid cyst excision and 
shunt placement.  The provider noted that residual dementia 
had slowly progressed over the years.  

A September 1992 VA discharge summary shows that the veteran 
was admitted due to his failure to eat and a weight loss of 
greater than 40 pounds.  On discharge, the veteran's 
neurological examination was within normal limits excepting 
his mental status.  

The RO received a letter from the appellant in June 1994.  
She stated that the veteran had undergone physical and 
emotional changes.  She indicated that his memory was poor 
and that he had become short tempered.  She noted that the 
veteran required assistance with daily activities such as 
bathing and dressing.  

The veteran underwent VA cognitive testing in June 1996.  The 
examiner indicated that the screening revealed a decline from 
a once significantly higher level of intellectual functioning 
and supported the impression of cognitive deficits rather 
than depression.  

The veteran was admitted to a VA nursing home in August 1996, 
after having been hospitalized at the Philadelphia VA Medical 
Center (VAMC).  His functional status continued to decline.  
He was admitted to the hospital in April 1997 due to a lower 
gastrointestinal bleed.  He was again hospitalized in June 
1997 for treatment of a urinary tract infection.  The 
hospital summary also noted that the veteran had a history of 
aspiration pneumonia.  

In June 1997 the appellant submitted a letter regarding the 
Agent Orange Veteran Payment Program, indicating that the 
veteran met the criteria established for eligibility.  

In a July 1997 letter, the appellant stated that the 
veteran's physician had indicated that the veteran's problems 
stemmed from his brain tumor.  

In November 1997 the RO received a letter from the physician 
who had performed the veteran's September 1978 surgery.  The 
physician indicated that the veteran's tumor was known as an 
epidermoid cyst and that such was not a true neoplasm or 
growth but a leftover portion of tissue from development at 
the fetal stage of life.  He noted that an increase in the 
size of the cyst occurred very slowly over a period of twenty 
to thirty years.  He indicated that, in light of that, it was 
not possible to correlate the tumor to any exposure to Agent 
Orange.  

The veteran's terminal records indicate that he developed 
methicillin-resistant Staphylococcus aureus and was 
administered appropriate antibiotics.  A CT scan of the 
veteran's brain revealed some hydrocephalus.  Subsequent 
testing revealed results consistent with a pure respiratory 
alkalosis brought on by hypoxemia.  It was thought that the 
veteran's clinical picture was consistent with sepsis due to 
urinary tract infection or pneumonia.  He expired from 
respiratory failure in November 1997.  

The appellant testified before the undersigned Veterans Law 
Judge in December 2000.  She stated that the veteran had 
complained of headaches on his return from Vietnam.  She 
stated that he was able to work, but that he had fallen at 
one point.  She stated that he was subsequently seen at the 
VA hospital when he was diagnosed with a brain tumor and 
underwent surgery for its removal.  

She maintained that the doctor, who had performed the 1978 
surgery, had attributed the tumor to the veteran's exposure 
to Agent Orange.  She claimed that the doctor had written a 
letter supporting a relationship between the veteran's tumor 
and exposure to Agent Orange, and that she had submitted it 
for a settlement.  She argued that her son's tumor was 
related to his exposure to herbicides in Vietnam.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issues of service 
connection for the cause of the veteran's death and for 
accrued benefits, a substantially complete application was 
received in February 1998.  Thereafter, a March 1998 rating 
decision denied the claims.  

Only after that rating action was promulgated did the RO, in 
April 2001, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertained to the claim.  

The Board also observes that the appellant was advised, via a 
February 1999 Statement of the Case as well as a Supplemental 
Statement of the Case dated in July 2003, of the information 
and evidence necessary to substantiate her claim.  

The April 2001 letter advised the appellant of VCAA and the 
evidence necessary to substantiate her claim.  The letter 
informed the appellant of the assistance VA would render in 
obtaining such evidence.  The letter additionally informed 
the veteran that she should submit evidence to support her 
assertion that her son's brain tumor was due to herbicide 
exposure in service.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  While 
the notice provided to the appellant in April 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

In this regard, the Board notes that the veteran appeared and 
testified at a December 2000 hearing before the undersigned.  
Therefore, to decide the appeal at this time would not be 
prejudicial error to the claimant.  


i.  Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death and due and unpaid for a period not 
to exceed two years, shall, upon the death of such individual 
be paid to the surviving spouse or other appropriate party.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary. In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Epidermoid cysts are not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of epidermoid cysts in humans.  See 38 C.F.R. § 
3.309(e).  Therefore, service connection is not warranted on 
a presumptive basis.  

With regard to service connection on a direct basis, the 
Board notes that there is no medical evidence of this claimed 
condition until many years after the veteran's discharge from 
service.  

The first medical evidence from May 1978 when the veteran was 
diagnosed an epidermoid tumor of the splenium of the corpus 
callosum.  The medical evidence also does not serve to 
establish a causal relationship between any incident of the 
veteran's service and this condition.  

In fact, a November 1997 letter from the veteran's physician 
described an epidermoid cyst as tissue left over from 
development at the very early stages of life that increased 
in size over a period of 20 to 30 years.  

The evidence of such a relationship has been limited to the 
appellant's statements; however, as a layperson, she was not 
qualified to render a an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that accrued 
benefits based on service connection for the veteran's 
epidermoid tumor are not warranted.  


ii.  Cause of Death

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The terminal records indicate that the veteran died as a 
result of sepsis,  as a consequence of pneumonia and urinary 
tract infection.  The appellant argues that her son's 
illnesses were due to his epidermoid tumor, and that such 
tumor was caused by the veteran's exposure to Agent Orange in 
the Republic of Vietnam.  

However, as discussed hereinabove, there is no basis for the 
Board to conclude that service connection is warranted for 
the epidermoid tumor, on either a direct or presumptive 
basis.  The Board also observes that service connection was 
not in effect for any other disability during the veteran's 
lifetime.  

Accordingly, the claim of service connection for the cause of 
the veteran's death must be denied.  



ORDER

Accrued benefits based on a claim of service connection for 
an epidermoid tumor of the splenium of the corpus callosum is 
denied.  

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



